UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þ Preliminary Information Statement o Confidential, for Use of the Commission (only as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement o Definitive Additional Materials CONCIERGE TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: March 20, 2015 CONCIERGE TECHNOLOGIES, INC. 29115 Valley Center Rd., Suite K-206 Valley Center, CA 92082 NOTICE OF ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS PRELIMINARY COPY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TOSEND US A PROXY March , 2015 To the Stockholders of CONCIERGE TECHNOLOGIES, INC.: NOTICE IS HEREBY GIVEN, that the holders of the outstanding shares of the common stock (“Common Stock”) and preferred stock (“Preferred Stock”)(collectively, the “Stock”) of Concierge Technologies, Inc. (“Company”) who, in the aggregate, hold a majority of the voting power of all shares of the Company’s Stock entitled to vote have, by written consent in lieu of a special meeting of the Company’s stockholders on February 26, 2015, approved of the following corporate actions (“Actions”): (1) Entry into astock redemption agreement (the “Stock Redemption Agreement”) which will result in a disposition of a significant amount of the Company’s assets and property; and (2) Effecting a one-for-ten (1:10) reverse stock split of the Company’s issued and outstanding Common Stock and Preferred Stock, at any time between the Effective Date of this Information Statement (as defined below) and December 31, 2015, as determined by our Board of Directors (the “Board”), without further approval from the stockholders. The cost of furnishing this Information Statement will be borne by us.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our voting securities held of record by them and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. Your vote is not required to approve the foregoing actions, and the enclosed Information Statement is not a request for your vote or a proxy. The accompanying information statement is furnished only to inform stockholders of the Actions taken by written consent described above before they take effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended.This Information Statement is first being mailed to you on or about April , 2015, and we anticipate an effective date of the Actions to be April , 2015, subject to the Board’s discretion on when to implement the reverse stock split, or as soon thereafter as practicable in accordance with applicable law, including the Nevada Revised Statutes.No dissenters’ rights are afforded to our stockholders under the Nevada Revised Statutes in connection with the Actions described more fully below. This Notice and the attached Information Statement are being sent to you for informational purposes only, and you are not being asked to take any action with respect to the Actions. By Order of the Board of Directors, By: /s/ Nicholas Gerber Nicholas Gerber Chief Executive Officer and Chairman of the Board of Directors PRELIMINARY INFORMATION STATEMENT CONCIERGE TECHNOLOGIES, INC. a Nevada corporation 29115 Valley Center Road, Suite K-206 Valley Center, CA 92082 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. GENERAL INFORMATION This Information Statement (“Information Statement”) has been filed with the United States Securities and Exchange Commission (“SEC”) pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and is being furnished to the holders of the outstanding shares of common stock (par value $0.001) of Concierge Technologies, Inc., a Nevada corporation (“Company,” “we,” “us,” “our,” or similar terms).Effective February 26, 2015, pursuant to Section 78.320 of the Nevada Revised Statutes, the Company received, by written consent in lieu of a meeting, the approval of stockholders holding 400,000,000 shares of Common Stock and 32,451,499 shares of voting Preferred Stock, which represents 70.0% of the total possible vote authorizing the following actions (“Actions”): (1) Entry into a stock redemption agreement (the “Stock Redemption Agreement”) which will result in a disposition of a significant amount of the Company’s assets and property; and (2) Effecting a one-for-ten (1:10) reverse stock split of the Company’s issued and outstanding Common Stock and Preferred Stock, at any time between the Effective Date of this Information Statement (as defined below) and December 31, 2015, as determined by our Board of Directors (the “Board”), without further approval from the stockholders. Stockholders holding an aggregate of 70.0% of the voting power of the Company as of February 26, 2015, with 400,000,000 shares of our outstanding Common Stock, with a power of one vote per share, and 32,451,499 shares of our voting Series B Preferred Stock, with a power of twenty votes per share, have executed written consent resolutions approving the Actions.A total of 1,498,407,178 voting shares were outstanding as of February 26, 2015. As our stockholders holding a majority of the voting power of our outstanding capital stock have already approved of the Actionsby written consent, we are not seeking approval for the Actionsfrom any of our remaining stockholders, nor will they be given an opportunity to vote on the Actions.All necessary corporate approvals have been obtained, and this Information Statement is being furnished solely for the purpose of providing advance notice to our stockholders of the Actions,as required by the Exchange Act. 1 We will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of our common stock. Under Section 14(c) of the Exchange Act and Rule 14c-2 promulgated there under, the Actionscannot become effective until 20 days after the date this Information Statement is sent to our stockholders.This Information Statement was mailed to our stockholders on or about April , 2015 (“Mailing Date”).We expect the Actions to become effective approximately twenty (20) days after the Mailing Date.Therefore, the effective date of the Actions is expected to be on or about April , 2015 (“Effective Date”), subject to the Board’s discretion on when to formally implement the reverse stock split following the Effective Date. NO VOTE OR OTHER CONSENT OF OUR STOCKHOLDERS IS SOLICITED IN CONNECTION WITH THIS INFORMATION STATEMENT.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. ITEM ONE – THE JANUS CAM DISPOSITION Summary Term Sheet We have entered into a Stock Redemption Agreement with two of our shareholders (the “Shareholders”) and our wholly-owned subsidiary Wireless Village, Inc. dba Janus Cam (“Janus Cam”) which provides the following: ● The Company is transferring all ownership of Janus Cam to two Shareholders who are also current management of Janus Cam. ● The Company will redeem and cancel 68,000,000 shares of Common Stock held by the Shareholders in exchange for all of the outstanding shares of common stock of Janus Cam and forgiveness of $300,000 advanced to Janus Cam by the Company. ● The transaction will result in a complete disposition of Janus Cam, the Company’s main operating entity. ● The transaction will result in the disposition of a significant amount of the Company’s assets and property which requires shareholder approval. ● The Company retains significant capital from the recent change in control transaction. ● The Company has retained a certain segment of the Janus Cam business through a product distribution agreement See “Transaction Information” below for a more detailed discussion of the terms of the Stock Redemption Agreement. Parties to the Transaction The Company. Concierge Technologies, Inc., a Nevada corporation, was originally incorporated in California in 1993 as Fanfest, Inc. In 2002, the Company changed its name to Concierge Technologies, Inc.Its administrative office is located in Valley Center, California and its mailing address and telephone number is 29115 Valley Center Road, Suite K-206, Valley Center, California 92082; (866) 800-2978.The Company’s securities trade on the OTC’s Pink Sheets under the symbol “CNCG”. 2 The Company’s principal operations include the purchase and sale of digital equipment through its wholly-owned subsidiary Wireless Village dba Janus Cam. Wireless Village, Inc. dba Janus Cam. Wireless Village, Inc. dba Janus Cam, a Nevada corporation, was incorporated in 2006.It is headquartered in South San Francisco, California and its mailing address and phone number is 31 Airport Boulevard, Suite G2, South San Francisco, California 94080; (650) 871-8696. Janus Cam’s stock is currently held 100% by the Company.Janus Cam is in the business of supplying vehicle security cameras to taxi companies, transportation fleets and similar vehicles. The Shareholders. The Shareholders are Nelson Choi and Peter Park. They are current management of Janus Cam and collectively hold approximately 5.9% of the outstanding voting control of the Company. Transaction Information The following summaries highlight the material terms of the transaction documents relating to the Transaction (as defined below).These summaries do not contain all of the information that may be important for you to consider in understanding the transaction.Copies of the Stock Redemption Agreement and related documents were filed with the SEC on Form 8-K filed March 4, 2015 and are available upon request. Stock Redemption Agreement On February 26, 2015, the Company, entered into a Stock Redemption Agreement with the Shareholders and Janus Cam whereby the Company will redeem and cancel 68,000,000 shares of the Company’s Common Stock held by the Shareholders in exchange for all of the outstanding shares of common stock of Janus Cam held by the Company and the forgiveness of certain “Inter-Company Debt” of $300,000 advanced to Janus Cam by the Company (the “Transaction”).At the closing of the Transaction, Janus Cam will no longer be affiliated with or a subsidiary of the Company and will instead be under the control of the Shareholders. The Company has determined that the Transaction will result in the disposition of a significant amount of the Company’s assets and property such that majority shareholder approval of the Agreement is required pursuant to Nevada Revised Statutes (“NRS”) Section 78.565(1). Entry into the Transaction was approved by the Board of the Company and by a majority of the Company’s shareholders representing 70.0% of the voting control of the Company by written consent effective February 26, 2015, subject to the filing of this Information Statement. 3 Assets Transferred and Liabilities Disposed:The Company is selling a significant portion of the assets of its business, including the following assets held in Janus Cam: (i) all customer contracts, (ii) all supplier contracts, (iii) any intellectual property owned by Janus Cam, (iv) all accounts receivable, (v) all cash and other balance sheet assets held, (vi) all inventory, computers, network hardware and software, and miscellaneous equipment, and (vii) all other rights, assets, properties and business held for use in the conduct of Janus Cam’s business. In addition, the Company has contributed $300,000 to Janus Cam to eliminate existing liabilities in connection with Janus Cam’s operations.At Closing, Janus Cam will assume all of its operational liabilities, including those under existing customer contracts, vendor contracts, accounts payable and related liabilities.The Company will have no further obligation as it relates to the operations of Janus Cam and all existing and future liabilities will remain the responsibility of Janus Cam. Purchase Price Consideration:As consideration for the disposition of Janus Cam and payment of $300,000 to cover Janus Cam liabilities, the Company is redeeming 68,000,000 shares of Common Stock held by the Shareholders which will be canceled by the Company. The Board took into consideration the historic operational losses of Janus Cam, the current amount of debt held by Janus Cam and the employment agreements in place with the management team in order to determine a fair price for the business. The Board concluded that a further investment of $300,000 towards reduction in the outstanding debt of Janus Cam coupled with the redemption of shares issued to the Shareholders in 2010 would be a fair exchange for all parties and a benefit to the shareholders of the Company. Conditions to Closing of Transaction: The Stock Redemption Agreement includes the following conditions to Closing: (i) delivery of executed copies of closing documents, (ii) the material accuracy of representations and warranties of the parties, (iii) the obtaining of the approval of the Transaction by the Company’s stockholders, (iv) the obtaining of regulatory approvals, (v) no material changes to Janus Cam business, including incurring any liabilities, debts, payables (contingent or otherwise), or obligations, and (vi) the resolution of a threatened legal action by Houston Transportation Systems against Janus Cam. Representations and Warranties: The Stock Redemption Agreement includes customary representations and warranties. All representations and warranties will survive Closing. Indemnification and Release: Janus Cam, the Shareholders and the Company have agreed to mutually indemnify each other for losses and claims arising from breaches of representations, warranties or covenants and breaches of obligations under the documents relating to the Transaction. Upon Closing, Janus Cam, the Shareholders and the Company release and forever discharge each other from any and all claims, demands or liabilities whatsoever of every kinds or nature which any one or all of them has or may have or ever had against each other. The release excludes claims for breaches or enforcement of the Stock Redemption Agreement and any claims arising from actions intentionally taken by Janus Cam Released Parties constituting fraud or gross negligence of a material nature. 4 Distribution Agreement On March 4, 2015, the Company entered into a distribution agreement (the “Distribution Agreement”) with Janus Cam whereby the Company will purchase Janus Cam’s V2HD camera for resale to specified customers. The Company will also provide installation services, technical support, product training and follow-on services to these customers.The Distribution Agreement is effective immediately and will remain in existence following the closing of the Janus Cam Transaction set forth above. The Company will continue to embark on a strategy of acquiring diverse business interests not reliant on the Janus Cam subsidiary. By divesting itself of the operational aspects of Janus Cam, yet retaining some key customer support functions, the Company expects to be better able to maintain profitable operations while sourcing additional revenue streams through mergers or acquisitions of viable businesses. Purpose of Transaction The Board believes that the Transaction (and resulting disposition of Janus Cam) under the terms of the Stock Redemption Agreement and related documents is in the best interests of the Company and its shareholders. In reaching the decision to enter into the Transaction, the Board considered a number of factors. The Board took into consideration the historic operational losses of Janus Cam, the current amount of debt held by Janus Cam and the employment agreements in place with the management team in order to determine a fair price for the business. It was determined that the funding required to eliminate the Janus Cam debt and address the fixed operating costs of the business while continuing efforts to improve the technology and marketing of the Janus Cam products would exceed available cash reserves. The Company had made a significant investment in the acquisition of Janus Cam through the issuance of stock and the losses incurred through divestiture of Janus Cam are attributed primarily to the change in fair market value of the same shares being redeemed. The Board concluded that a further investment of $300,000 towards reduction in the outstanding debt of Janus Cam coupled with the redemption of shares paid to the Shareholders in 2010 would be a fair exchange for all parties and a benefit to the shareholders of the Company. The Board further believes that the disposition of Janus Cam will allow management to focus on planned strategic initiatives adopted recently by the Board to diversify the holdings of the Company through mergers or acquisitions of revenue-producing, profitable enterprises. The foregoing information and factors considered by the Board are not intended to be exhaustive. Background, Past Contracts and Negotiations From January 2015 to February 2015, the Company, Janus Cam and the Shareholders were engaged in negotiations of the terms of this transaction.The parties further negotiated the terms of the Stock Redemption Agreement, Distribution Agreement and related documents, culminating in the terms of this transaction as set forth in this Information Statement. 5 Prior Change in Control Transaction On January 26, 2015, the Company entered into a securities purchase agreement (the “Securities Purchase Agreement”) with two accredited investors, Nicholas Gerber and Scott Schoenberger, (the “Purchasers”) pursuant to which the Company agreed to sell and the Purchasers agreed to purchase 400,000,000 shares of common stock (“Common Stock”) and 32,451,499 shares of Series B preferred stock (“Series B Preferred Stock”) (collectively, the “Shares”) of the Company in exchange for $3,000,000 USD (the “Change in Control Transaction”). The Change in Control Transaction closed concurrently with the execution of the Securities Purchase Agreement on January 26, 2015 (the “Closing”). At Closing, the payment of the principal amount of $3,000,000 was provided to the Company (less $100,000 bridge loan previously provided to the Company) against the delivery of the Shares to the Purchasers.The Change in Control Transaction was approved by the unanimous written consent of the Board of Directors (the “Board”) of the Company on January 26, 2015. Pursuant to the terms of the Securities Purchase Agreement, Purchasers acquired a controlling interest in the Company due to the issuance of the Shares which constitutes 70.0% of the voting control of the Company.Accordingly, at Closing on January 26, 2015, the Company effected a change in control. PRO FORMA FINANCIAL STATEMENTS Below is the pro-forma financial information as of the last balance sheet date of December 31, 2014 and reflect the historical and adjusted results of operations for the fiscal year ended June 30, 2014, the 3-month period ended September 30, 2014 and the 6-month period ended December 31, 2014. 6 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PROFORMA CONSOLIDATED BALANCE SHEET (UNAUDITED) June, 2014 (Historical) Adjustment Final Pro Forma June 30, ASSETS CURRENT ASSETS: Cash & cash equivalents ) Accounts receivable, net allowance for doubtful accounts of $25,186 ) - Due from related party ) - Inventory, net ) - Assets of subsidiary held for sale Other current assets ) - Total current assets ) Security deposits ) - Property and equipment, net ) - Total assets ) LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ ) Advance from customers ) - Notes payable - related parties ) Notes payable ) - Convertible Debenture, net Derivative Liability - Related party convertible debenture, net Liabilities of subsidiary held for sale Total liabilities ) STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 - Series A: 206,186 shares issued and outstanding at December 31, 2014 and June 30, 2014 Series B: 5,092,045 shares issued and outstanding at December 31, 2014 and 9,498,409 June 30, 2014 Common stock, $0.001 par value; 900,000,000 shares authorized; 270,235,368 shares issued and outstanding at December 31, 2014 and 240,337,841 shares issued and outstanding at at June 30, 2014 ) Additional paid-in capital Accumulated deficit ) ) ) Total ) - ) Total liabilities and Stockholders'deficit $ $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 7 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PROFORMA CONSOLIDATED BALANCE SHEET (UNAUDITED) December 31, 2014 (Historical) Adjustment Final Pro Forma December 31, ASSETS CURRENT ASSETS: Cash & cash equivalents ) Accounts receivable, net allowance for doubtful accounts of $25,186 ) - Due from related party ) - Inventory, net ) - Assets of subsidiary held for sale Other current assets ) - Total current assets ) Security deposits ) - Property and equipment, net ) - Total assets ) LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ ) Advance from customers ) - Notes payable - related parties Notes payable ) Convertible Debenture, net Derivative Liability Related party convertible debenture, net Liabilities of subsidiary held for sale Total liabilities ) STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 - Series A: 206,186 shares issued and outstanding at December 31, 2014 and June 30, 2014 Series B: 5,092,045 shares issued and outstanding at December 31, 2014 and 9,498,409 June 30, 2014 Common stock, $0.001 par value; 900,000,000 shares authorized;338,235,368 shares issued and outstanding at December 31, 2014 and 240,337,841 shares issued and outstanding at at June 30, 2014 ) Additional paid-in capital ) Accumulated deficit ) ) Total ) ) ) Total liabilities and Stockholders'deficit $ $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 8 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PROFORMA STATEMENT OF OPERATIONS (UNAUDITED) June 30, Final Pro Forma June 30, Historical Adjustment Net revenue $ $ ) $ Cost of revenue ) Gross profit ) Operating expense General & administrative expense ) Operating Profit (Loss) ) ) Other income (expense) Other income ) - Interest expense ) ) Total other income (expense) ) ) Loss from continuing operations before income taxes ) ) Provision of income taxes Loss from continuing operations ) - ) Income (Loss) from subsidiary held for sale Loss from subsidiary held for sale ) ) Income (Loss) from subsidiary held for sale - ) ) Net Loss ) ) Weighted average shares of common stock * Basic & Diluted ) Diluted ) Net loss per common share- continuing operations Basic & Diluted $ ) $ $ ) Diluted $ ) $ $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 9 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES PROFORMA STATEMENT OF OPERATIONS (UNAUDITED) Three Month Periods Ending December 31, Six Month Periods Ending December 31, 3 Months Adjustments 6 Months Adjustments Final Pro Forma Three Months Ended December 31, Final Pro Forma Six Months Ended December 31, (Historical) (Historical) Net revenue $ $ ) ) $ $
